COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ANTHONY AGUILAR and BENITA                    §
 CASTILLO VILLASENOR,                                          No. 08-14-00183-CV
                                               §
                  Appellants,                                     Appeal from the
                                               §
 v.                                                         County Court at Law No. 3
                                               §
                                                             of El Paso County, Texas
 JACK SINTON, RICHARD RUDNICK,                 §
 and DENNIS HAMMETT,                                             (TC#2011-2349)
                                               §
                  Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.         We further order that

Appellees recover from Appellants all costs in this Court. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2016.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.